NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted February 20, 2008
                                  Decided February 26, 2008

                                             Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 07-1429

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff-Appellee,                              Court for the Northern District of Illinois,
                                                      Western Division
       v.
                                                      No. 06 CR 233
TERENCE B. RICHARDS,
     Defendant-Appellant.                             Philip G. Reinhard,
                                                      Judge.

                                          ORDER

        Terence Richards pleaded guilty to two counts of transmitting a threatening
communication in interstate commerce. See 18 U.S.C. § 875(c). The charges arose from a flurry
of e-mails Richards had sent to a state prosecutor and to the trustee in his Chapter 7 bankruptcy
case. Richards was angry that the prosecutor had accepted a misdemeanor rather than a felony
plea from Richard’s friend who refused to return a substantial sum of money Richards entrusted
him with before filing for bankruptcy. Richards also was angry that the trustee had reopened the
bankruptcy case when Richards told him—post discharge—that he and the friend had committed
bankruptcy fraud. Richards was sentenced to a total of 30 months’ imprisonment and three
years’ supervised release. Richards filed a notice of appeal, but his appointed counsel now
moves to withdraw under Anders v. California, 386 U.S. 738 (1967), because he is unable to
discern a nonfrivolous basis for the appeal. Counsel’s supporting brief is adequate, and Richards
has responded to our invitation under Circuit Rule 51(b) to comment on counsel’s submission.
No. 07-1429                                                                                 Page 2

We limit our review to the potential issues identified in counsel’s brief and Richards’s response.
See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

        As part of his plea agreement Richards promised not to appeal his convictions or
sentence. An appeal waiver must be enforced if entered into as part of a voluntary guilty plea,
Nunez v. United States, 495 F.3d 544, 545-46 (7th Cir. 2007); United States v. Woolley, 123 F.3d
627, 632 (7th Cir. 1997), and so counsel first evaluates whether Richards has a basis for
challenging his pleas. (Richards was noncommittal when counsel asked if he wants his guilty
pleas set aside, but in his Rule 51(b) response Richards assures us that he does. See United
States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002)). Richards never moved to withdraw his guilty
pleas in the district court, and thus our review of the plea colloquy would be limited to a search
for plain error. See United States v. Vonn, 535 U.S. 55, 59 (2002); United States v.
Villarreal-Tamayo, 467 F.3d 630, 632 (7th Cir. 2006).

        Counsel did not identify any flaw in the plea colloquy, see FED. R. CRIM. P. 11(b), but as
Richards points out in his Rule 51(b) response, there was one notable mistake: the district court
told him that he was subject to a maximum of 5 years’ imprisonment and one year of supervised
release for each count when in fact he could receive up to three years’ supervised release. See 18
U.S.C. §§ 875(c), 3559(a)(4), 3583(b)(2). But because the 30 months’ imprisonment and 3
years’ supervised release he received are together less than the maximum prison time the court
warned he could get, the mistake regarding the term of supervised release was harmless. See
Schuh, 289 F.3d at 274; United States v. Elkins, 176 F.3d 1016, 1021-22 (7th Cir.1999). And
since otherwise the plea colloquy substantially complied with Rule 11, we agree with counsel’s
conclusion that any appellate challenge to the guilty pleas would be frivolous. It follows that
Richards’s appeal waiver must be enforced.

       Accordingly, counsel's motion to withdraw is GRANTED and the appeal is DISMISSED.